Justice Blackmun,
dissenting from denial of certiorari.
The world has followed with great concern the fate of thousands of individuals who fled Haiti in the wake of that country’s September 1991 military coup. As the complex procedural history of this case reveals, the legal issues surrounding the rights of Haitians interdicted on the high seas by the United States Coast Guard have deeply divided the four federal judges who have considered their claims. Each of the issues presented — whether the United States Government is violating the First Amendment by denying lawyers from the Haitian Refugee Center a right of access to the Haitians held at Guantanamo Bay; whether international or domestic law affords the Haitians a substantive right not to be returned to a country where they face possible persecution; and whether the Haitians may challenge the adequacy of procedures employed by the United States Government to identify those facing political persecution — is difficult and susceptible to competing interpretations.
A quick glance at this Court’s docket reveals not only that we have room to consider these issues, but that they are at least as significant as any we have chosen to review today. If indeed the Haitians are to be returned to an uncertain future in their strife-torn homeland, that ruling should come from this Court, after full and careful consideration of the merits of their claims.
I dissent from the Court’s decision to deny a writ of certiorari.